,,
     ..
          AO 245B (Rev .. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 ofl



                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                V.                                     (For Offenses Committed On or After November 1, 1987)



                                  Omar Pena-Rodriguez                                  Case Number: 3:20-mj-20399

                                                                                       Dana M. Grimes
                                                                                       Defendant's Attorney
                                                                                                              r----::~------...
          REGISTRATION NO. 94532298                                                                                    FILED
          THE DEFENDANT:
           IZl pl~adedguilty to count(s) 1 of Complaint                                                                  FEB 212020
           D was found guilty to count( s)
             after a plea of not guilty.                                                 ~~UTHE RN DISTRICT OF CALIFORNIA
                                                                                       ·'°'v;effie1:oi1irnriTnrtrffurrn-e~~P~UT!,;YW
             Accordingly, the defendant is adjudged guilty of such count(s), which invo1ve                   ·

          Title & Section                    Nature of Offense                                                           Count Number(s)
          8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

           D The defendant has been found.not guilty on count(s)
                                                 ~-------------------
           •    Count(s)
                              ------,--------~------
                                                     dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:/

                                         /[j"fIME SERVED.                            • ---~____ days
            IZ! Assessment: $10 WAIVED          IZl Fine: WAIVED
            IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Friday, February 21, 2020




                                                                                     UNITED STATES MAGISTRATE JUDGE ·



           Clerk's Office Copy                                                                                                     3 :20-mj-20399
